The Court
(Dana, C. J., Sedgwick, Sewall, and Thacher, justices) ruled that the number of the bill, and the words “ thirty dollars ” at the head of it, were not parts of the bill, and, therefore, not necessary to be set out; and they mentioned the case of Robert Bailey, at the last September term in Hampshire, in which the Court were' unanimously of the same opinion. [Ante, p. 62.]
The defendant’s counsel then objected to the bill going in evidence, because in the first count there was no allegation of an intent to defraud, and in the second count, a part of the date, viz., the words and figures, “ the 24th day of J” were omitted in the indictment.
The Court said the first objection would be proper in arrest of judgment, and that the second was fatal as to giving the bill in evidence, the word tenor binding the party to a strict recital.
The defendant consented to an amendment of the second count, and pleaded guilty to that count; the Attorney-General consenting to enter a nolle prosequi on the first count in the indictment.